DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Samir Khoury on 02/05/2021.
IN THE CLAIMS
1. (Currently Amended) A sintered body comprising: a ceramic substrate including sintered oxide particles; a through-hole formed in the ceramic substrate such that side surfaces of the sintered oxide particles exposed from an inner wall of the through-hole form a flat surface; and a porous body disposed in the through-hole, the porous body including spherical oxide ceramic particles and a mixed oxide configured to bind the spherical oxide ceramic particles ; wherein a diameter of the spherical oxide ceramic particles is in a range between 100 µm and 300 µm.
9. (Currently Amended) An electrostatic chuck comprising: a ceramic substrate including sintered oxide particles; a through-hole formed in the ceramic substrate such that side surfaces of the sintered oxide particles exposed from an inner wall of the through-hole form a flat surface; a gas conduit part including a porous body disposed in the through-hole, the porous body including spherical oxide ceramic particles and a mixed oxide configured to bind the spherical oxide ceramic particles; and an electrostatic electrode disposed in the ceramic substrate  ; wherein a diameter of the spherical oxide ceramic particles is in a range between 100 µm and 300 µm.

10. (Currently Amended) A sintered body comprising: a ceramic substrate including sintered oxide particles, the ceramic substrate being formed by sintering a ceramic composition body; a through-hole formed in the ceramic substrate by boring the ceramic substrate after sintering of the ceramic composition body, the through-hole being formed such that side surfaces of the sintered oxide particles exposed from an inner wall of the through-hole form a flat surface; and a porous body disposed in the through-hole, the porous body including Page 3 of 12Application No.: 15/616857 Response Dated: January 28, 2021 Response to Office Action of: October 29, 2020 spherical oxide ceramic particles and a mixed oxide configured to bind the spherical oxide ceramic particles ; wherein a diameter of the spherical oxide ceramic particles is in a range between 100 µm and 300 µm.

15. (Cancelled)   
16. (Cancelled  
17. (Cancelled) 

ALLOWABLE SUBJECT MATTER
 Claims 1-14 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-8 and 11, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teachwherein a diameter of the spherical oxide ceramic particles is in a range between 100 µm and 300 µm  " in combination with the remaining limitations of the claim 1. 
Regarding claims 9,12, and 14, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein a diameter of the spherical oxide ceramic particles is in a range between 100 µm and 300 µm  " in combination with the remaining limitations of the claim 9. 
Regarding claims 10 and 13, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein a diameter of the spherical oxide ceramic particles is in a range between 100 µm and 300 µm  " in combination with the remaining limitations of the claim 10. 

 
 	Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Hsu et al. (US 2015/0155193 A1) Merkel (US 2010/0126132 A1) and Tomikawa (US 20130312336 A1)
Hsu teaches an electro static chuck with electrodes within.
Merkel teaches a high strength ceramic honeycomb structure. 

 

None of the references, alone or in combination, teach all of the limitations for theclaims including " wherein a diameter of the spherical oxide ceramic particles is in a range between 100 µm and 300 µm  "  as recited in claim 1, 9 and 10. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848